DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are currently pending and under examination.  

	This patent application is a continuation application of U.S. Patent App. No. 16/180174, filed November 5, 2018, which is a continuation application of U.S. Patent App. No. 15/180356, filed June 13, 2016, which is a continuation application of U.S. Patent App. No. 14/584593, filed December 29, 2014, now U.S. Patent No. 9,399,840, issued July 26, 2016, which claims priority to U.S. Provisional Patent App. No. 61/921535, filed December 30, 2013.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shoseyov et al. (WO 2012/032514; Published March 15, 2012, priority to Sept. 7, 2010), in view of Retsina et al. (U.S. 2013/0244291; Published September 19, 2013).
Shoseyov et al. teach the production of cellulose nano-material based composites and foams, wherein the nanocellulose, including nanofibrillated cellulose, is produced by enzymatically treating bleached cellulose pulp and then mechanically treating the pulp using shearing and homogenization (Abs.; p. 1, Background of the Invention, Para. 3), wherein homogenization would necessarily be performed using a homogenizer.  Nanocellulose produced and used in the method includes both nanofibrillated cellulose and nanocrystalline cellulose, wherein the nanocellulose has a crystallinity of at least 50% (p. 4, Summary of the Invention, Para. 2-4).  The enzymatic treatments are applied in order to reduce the required production energy (p. 1, Background of the Invention, Para. 3).  While it is taught that the mechanically treated cellulose pulp is typically already bleached, it would have been obvious to one of ordinary skill in the art to include the bleaching step where appropriate and most efficient in the process, including during and after mechanical treatment.  
The produced and recovered nanocellulose and a polymer can be chemically associated to produce a composite material, wherein the polymer includes polyesters and polyethers (p. 6, Para. 2; p. 7, Para. 4; p. 10, Para. 2), wherein the chemical association would result in the production of nanocellulose esters or nanocellulose ethers.  The polymer that is combined with the nanocellulose can be biobased (p. 6, Para. 1).  
Shoseyov et al. do not specifically teach how the cellulose pulp used to produce the nanocellulose material is obtained, including providing a lignocellulosic biomass feedstock, and fractionating the feedstock in the presence of a solution consisting essentially of sulfur dioxide, or a derivative compound including sulfurous acid, sulfite ions, sulfite salts, lignosulfonic acid, or combinations thereof, and water, without a solvent for lignin, to generate cellulose-rich solids, and a liquid containing hemicellulose and lignin, at a pH of about 0 to about 6; recovering, fermenting or further treating hemicellulosic sugars derived from hemicellulose; or that the process further comprises hydrolyzing amorphous cellulose into glucose during fractionation or mechanical treatment, recovering the glucose, and optionally fermenting the glucose to a fermentation product.   
Retsina et al. teach providing a lignocellulosic biomass feedstock, and fractionating the feedstock in a solution consisting essentially of sulfur dioxide or sulfurous acid and water, wherein the solution does not contain a solvent for lignin, to generate cellulose-rich solids, and a liquid containing hemicellulose and lignin (Abs; Para. 14, 15, 20).  As Retsina et al. teach that the solution includes sulfur dioxide or sulfurous acid and water (Para. 20), it would have been obvious to one of ordinary skill in the art that the solution would have an acidic pH, where an acidic pH is fully encompassed within a pH of about 0 to about 6.  
As lignin is produced and thus present during the fractionation step (Para. 15), at least some lignin would be deposited on the surface of the cellulose-rich solids, rendering the resulting cellulose-rich solids, and a downstream product produced therefrom, at least partially hydrophobic.  The separated cellulose-rich solids can be used to produce cellulose derived products (Para. 22, 70-72).  Additionally, the cellulose-rich solids, which would include amorphous cellulose, can be converted to glucose during the fractionation/hydrolysis step, wherein the glucose is capable of being recovered and utilized as a fermentation substrate to produce a product (Para. 90).  Hemicellulosic sugars derived from the hemicelluloses are recovered and fermented, wherein the hemicellulose is capable of being converted to monomers (Para. 47-49, 74).  
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Shoseyov et al. and Retsina et al., because Retsina et al. teach a process of producing cellulose-rich solids usable to produce cellulose derived products, and Shoseyov et al. teach further uses for cellulose pulp.  The steps of providing a lignocellulosic biomass feedstock, and fractionating the feedstock in the presence of a solution consisting essentially of sulfur dioxide or sulfurous acid and water, without a solvent for lignin, at an acidic pH, to generate cellulose-rich solids, and a liquid containing hemicellulose and lignin, wherein the cellulose-rich solids are utilized to provide cellulose for further processing; hydrolyzing amorphous cellulose into glucose during fractionation, recovering and fermenting the glucose to a fermentation product; and recovering, fermenting and further treating hemicellulosic sugars derived from hemicellulose, are known in the art as taught by Retsina et al.  The use of the method of Retsina et al. to prepare the cellulose would be expected to predictably and successfully provide cellulose for use in the method of Shoseyov et al., while also providing additional revenue streams derived from other components formed from the fractionated lignocellulosic biomass.
Shoseyov et al. teach that the nanocellulose has a crystallinity of at least 50%, and as the combined method of Shoseyov et al. and Retsina et al. provide for the method as claimed, generation of a nanocellulose material having a crystallinity of at least 70% or 80% would naturally flow from performance of the combined method.  Additionally, while Shoseyov et al. teach that inclusion of enzymatic treatment reduces the energy used during processing, it is not specifically taught that the mechanical treatment of the cellulose pulp uses a total mechanical energy of less than 1000 kilowatt-hours per ton of the cellulose-rich solids.  However, as the combined method of Shoseyov et al. and Retsina et al. provide for the method as claimed, mechanical treatment of the cellulose pulp using a total mechanical energy of less than 1000 kilowatt-hours per ton of the cellulose-rich solids would naturally flow from performance of the combined method.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shoseyov et al. and Retsina et al. to provide a process for producing a nanocellulose material by: a) providing a lignocellulosic biomass feedstock; b) fractionating the feedstock in the presence of a solution consisting essentially of sulfur dioxide or sulfurous acid and water, without a solvent for lignin, at an acidic pH, which is fully encompassed within about 0 to about 6, to generate cellulose-rich solids and a liquid containing hemicellulose and lignin; c) shearing and homogenizing, which is mechanically treating, the cellulose-rich solids to form nanofibrillated and nanocrystalline cellulose, thus generating a nanocellulose material having a crystallinity of at least 70% or 80%; d) recovering the nanocellulose material, and chemically converting the nanocellulose material to nanocellulose esters or nanocellulose ethers; further hydrolyzing amorphous cellulose into glucose during fractionation, recovering the glucose, and fermenting the glucose to a fermentation product; and recovering, fermenting or further treating hemicellulosic sugars derived from hemicellulose (Claim 1, 7, 8, 9, 10, 11, 12, 16), wherein homogenization would necessarily be performed utilizing a homogenizer (Claim 4).  
As the combined method of Shoseyov et al. and Retsina et al. provide for the method as claimed, mechanical treatment of the cellulose using a total mechanical energy of less than 1000 kilowatt-hours per ton of the cellulose-rich solids would naturally flow from performance of the combined method (Claim 3).  The cellulose-rich solids are bleached prior to the mechanical treatment step, wherein it further would have been obvious to one of ordinary skill in the art to include the bleaching step where appropriate and most efficient in the process, including during and after mechanical treatment (Claim 5, 6).  As lignin is fractionated and thus present during the fractionation step, at least some lignin would be deposited on the surface of the cellulose-rich solids, rendering the downstream-produced nanocellulose material at least partially hydrophobic (Claim 14).  


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Shoseyov et al. and Retsina et al. as applied to claim 1 above, and further in view of Sjoede et al. (US 2011/0250638; Published 2011).  
The teachings of Shoseyov et al. and Retsina et al. as applied to claim 1 are set forth above.  While Retsina et al. teach fractionation of lignocellulosic biomass in the presence of sulfur dioxide and sulfurous acid, which is a compound derived from sulfur dioxide, Shoseyov et al. and Retsina et al. do not teach that the utilized compound derived from sulfur dioxide is calcium sulfite or bisulfite, magnesium sulfite or bisulfite, sodium sulfite or bisulfite, potassium sulfite or bisulfite, ammonium sulfite or bisulfite, or combinations thereof.
Sjoede et al. teach providing a lignocellulosic biomass feedstock, and fractionating the feedstock into cellulosic solids, lignin, and hemicelluloses in the presence of a sulfite, including preferably sodium, calcium, ammonium, or magnesium sulfite, wherein the cellulosic solids include cellulose pulp (Abs.; Fig. 1; Para 36).  
One would have been motivated to combine the teachings of Shoseyov et al., Retsina et al., and Sjoede et al., because Shoseyov et al. and Sjoede et al. teach cellulose pulp, and Retsina et al. and Sjoede et al. teach fractionating lignocellulosic biomass into cellulosic solids, lignin, and hemicelluloses in the presence of a compound derived from sulfur dioxide.  The use of sodium, calcium, ammonium, or magnesium sulfite, which are compounds derived from sulfur dioxide as taught by Sjoede et al., in the combined method of Shoseyov et al. and Retsina et al. amounts to the simple substitution of one known compound derived from sulfur dioxide for another, and would have been expected to predictably and successfully provide the same function in the fractionation of the lignocellulosic biomass.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shoseyov et al., Retsina et al., and Sjoede et al., wherein the compound derived from sulfur dioxide is sodium, calcium, ammonium, or magnesium sulfite (Claim 2).  


Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shoseyov et al. and Retsina et al. as applied to claim 1 above, and further in view of  Retsina et al. (US 2009/0226979; Published 2009 – hereafter Retsina 2009).  
The teachings of Shoseyov et al. and Retsina et al. as applied to claim 1 have been set forth above.  As noted, Retsina et al. teach that hemicellulosic sugars derived from the fractionated hemicelluloses are recovered and fermented, wherein the hemicellulose is converted to monomers (Para. 47-49, 74); and Shoseyov et al. additionally teach the combination of natural polymers, such as those derived from lignocellulosic biomass including sugarcane bagasse, with the produced nanocellulose to create nanocellulose polymer composite materials (p. 5, Para. 7 to p. 6, Para. 4).  However, Shoseyov et al. and Retsina et al. do not specifically teach to polymerize the hemicellulosic monomers to produce a polymer, and combining this polymer with the nanocellulose material to form a polymer-nanocellulose composite.   
Retsina 2009 teach the hydrolysis of cellulosic and hemicellulosic material to produce fermentable sugars, wherein the fermentable sugars are used as a feedstock for the chemical synthesis of polymers and other bioproducts (Para. 3).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Shoseyov et al., Retsina et al., and Retsina 2009, because Shoseyov et al. and Retsina 2009 teach the production/use of natural polymers, and Retsina et al. and Retsina 2009 teach the hydrolysis of cellulosic and hemicellulosic material to produce fermentable sugars.  It is known in the art as taught by Retsina et al. that hemicellulosic sugars derived from the fractionated hemicelluloses are recovered and fermented, wherein the hemicellulose is converted to monomers; it is known in the art as taught by Retsina 2009 that hemicellulosic sugars can be converted to polymers; and it is known in the art as taught by Shoseyov et al. that natural polymers can be combined with the produced nanocellulosic material to form a polymer-nanocellulose composite.  Taken together, it would have been obvious to one of ordinary skill in the art to recover the hemicellulosic sugars derived from the fractionated hemicellulose, ferment the hemicellulosic sugars to produce monomers, polymerize the monomers to produce a natural polymer, and then combine the hemicellulose-derived polymer with the produced nanocellulose material to produce a hemicellulose-derived polymer-nanocellulose composite material, to predictably improve the method by allowing for the further use of fractionated components, thus allowing for the creation of additional products, a reduction in waste, and an increase in revenue streams.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shoseyov et al., Retsina et al., and Retsina 2009, to recover the hemicellulosic sugars derived from the fractionated hemicellulose, ferment the hemicellulosic sugars to produce monomers, polymerize the monomers to produce a natural polymer, and then combine the hemicellulose-derived polymer with the produced nanocellulose material to produce a hemicellulose-derived polymer-nanocellulose composite material (Claim 13). 


Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shoseyov et al. and Retsina et al. as applied to claim 1 above, and further in view of Hambardzumyan et al. (Natural Organic UV-Absorbent Coating Based on Cellulose and Lignin: Designed Effects on Spectroscopic Properties, Biomacromolecules, 13 (Oct. 22, 2012), pp. 4081-4088).  
The teachings of Shoseyov et al. and Retsina et al. as applied to claim 1 have been set forth above.  Shoseyov et al. and Retsina et al. do not teach that the nanocellulose material is at least partially hydrophobic via deposition of at least some of the lignin onto a surface of the nanocellulose material during the c) mechanical treatment, or d) recovery steps.  
Hambardzumyan et al. teach the production of nanocomposite coatings/films by mixing cellulose nanocrystals with lignin (Abs.; p. 4082, Right Col. Coating Process and Characterization).  The cellulose and lignin can be prepared from the fractionation of lignocellulosic biomass in biorefineries (p. 4081, Left Col., Para 2).  Lignin utilized in the method includes organosolv lignin derived from lignocellulosic biomass (p. 4082, Left Col., Lignin Preparation and Characterization).  The films obtained using the cellulose nanocrystals and lignin derived from lignocellulosic biomass are desirably transparent, colorless, smooth, and homogenous (p. 4086, Right Col., Para. 2).  It is noted that lignin is hydrophobic, and that cellulose-lignin nanocomposite films have been developed to enhance the hydrophobicity, mechanical resistance, and oxygen-barrier propertied of the coatings/films (p. 4081, Right Col., Para. 2 to P. 4082, Left Col., Para. 1).  The coatings/films are usable in optical, biological, and medical sensors, and electronic applications ((p. 4081, Right Col., Para 1).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Shoseyov et al., Retsina et al., and Hambardzumyan et al., because Soseyov et al. and Hambardzumyan et al. teach the production of nanocellulose composite products, and Retsina et al. and Hambardzumyan et al. teach the further processing and use of cellulose and lignin derived from fractionated lignocellulosic biomass.  The further mixing of nanocellulosic material with lignin to produce a lignin-nanocellulose coating/film, which is depositing lignin onto a surface of the nanocellulose material, thus rendering the nanocellulose material at least partially hydrophobic, is known in the art as taught by Hambardzumyan et al.  The further use of the nanocellulose and lignin to create films/coatings as taught by Hambardzumyan et al. in the combined method of Shoseyov et al. and Retsina et al., would be expected to predictably and successfully improve the combined method by providing additional uses for the fractionated cellulose and lignin, and the produced nanocellulose, including as films/coatings for optical, biological, and medical sensors, and electronics.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shoseyov et al., Retsina et al., and Hambardzumyan et al., wherein the fractionated lignin is utilized to coat a surface of the produced and recovered nanocellulose material, rendering the nanocellulose material at least partially hydrophobic (Claim 15).  


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 3, and 5-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 11-18, 22-24, 26-34, 39, 43, 44, and 48-50 of U.S. Patent No. 9,187,865.  Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a process for producing a nanocellulose material, by providing a lignocellulosic biomass feedstock; fractionating said feedstock in the presence of sulfur dioxide or a compound derived therefrom, including sulfurous acid, sulfite ions, sulfite salts, lignosulfonic acid, or combinations, and water, at a pH from about 0 to about 6, to generate cellulose-rich solids and a liquid containing hemicellulose and lignin; mechanically treating the cellulose-rich solids to form cellulose fibrils and/or cellulose crystals, thereby generating a nanocellulose material having a crystallinity of at least 70% or 80%; and recovering the nanocellulose material; wherein the total mechanical energy used is less than about 1000 kilowatt-hours per ton of cellulose-rich solids; and wherein the nanocellulose material comprises nanofibrillated and/or nanocrystalline cellulose (Present claims: 1, 5, 7-10; Cited patent claims: 1-4, 13-18, 32-34).  
The cellulose-rich solids are bleached (Present claims: 5, 6; Cited patent claims: 11, 12). Hydrolyzing amorphous cellulose into glucose during fractionation and/or mechanical processing, recovering glucose, and fermenting the glucose to a fermentation product (Present claims: 11; Cited patent claims: 22).  The hemicellulose is recovered, fermented, and combined with the nanocellulose to form a composite (Present claims: 12, 13; Cited patent claims: 23-24).  The nanocellulose material is partially hydrophobic due to lignin deposition (Present claims: 14, 15; Cited patent claims: 26, 27, 30, 31, 48-50).  The nanocellulose material is converted to derivatives and products (Present claims: 16; Cited patent claims: 28, 29, 39, 43, 44).  
Claims 1-3 and 5-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,399,840. Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a process for producing a nanocellulose material, by providing a lignocellulosic biomass feedstock; fractionating said feedstock in the presence of sulfur dioxide or a compound derived therefrom, including sulfurous acid, sulfite ions, sulfite salts, lignosulfonic acid, or combinations, and water, at a pH from about 0 to about 6, to generate cellulose-rich solids and a liquid containing hemicellulose and lignin; mechanically treating the cellulose-rich solids to form cellulose fibrils and/or cellulose crystals, thereby generating a nanocellulose material having a crystallinity of at least 70% or 80%; and recovering the nanocellulose material; wherein the total mechanical energy used is less than about 1000 kilowatt-hours per ton of cellulose-rich solids; and wherein the nanocellulose material comprises nanofibrillated and/or nanocrystalline cellulose (Present claims: 1-3, 7-10; Cited patent claims: 1-4, 7-11).  
The cellulose-rich solids are bleached (Present claims: 5, 6; Cited patent claims: 5, 6). Hydrolyzing amorphous cellulose into glucose during fractionation and/or mechanical processing, recovering glucose, and fermenting the glucose to a fermentation product (Present claims: 11; Cited patent claims: 12).  The hemicellulose is recovered, fermented, and combined with the nanocellulose to form a composite (Present claims: 12, 13; Cited patent claims: 13, 14).  The nanocellulose material is partially hydrophobic due to lignin deposition (Present claims: 14, 15; Cited patent claims: 15, 16).  The nanocellulose material is converted to derivatives and products (Present claims: 16; Cited patent claims: 17).  
Claims 1-4 and 6-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 11-18, 22-24, and 26-29 of U.S. Patent No. 9,322,134. Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a process for producing a nanocellulose material, by providing a lignocellulosic biomass feedstock; fractionating said feedstock in the presence of sulfur dioxide or a compound derived therefrom, including sulfurous acid, sulfite ions, sulfite salts, lignosulfonic acid, or combinations, and water, at a pH from about 0 to about 6, to generate cellulose-rich solids and a liquid containing hemicellulose and lignin; mechanically treating the cellulose-rich solids to form cellulose fibrils and/or cellulose crystals, thereby generating a nanocellulose material having a crystallinity of at least 70% or 80%; and recovering the nanocellulose material; wherein the total mechanical energy used is less than about 1000 kilowatt-hours per ton of cellulose-rich solids; and wherein the nanocellulose material comprises nanofibrillated and/or nanocrystalline cellulose (Present claims: 1-3, 7-10; Cited patent claims: 1-5, 13-18).  
The cellulose-rich solids are bleached (Present claims: 5, 6; Cited patent claims: 11, 12). Hydrolyzing amorphous cellulose into glucose during fractionation and/or mechanical processing, recovering glucose, and fermenting the glucose to a fermentation product (Present claims: 11; Cited patent claims: 22).  The hemicellulose is recovered, fermented, and combined with the nanocellulose to form a composite (Present claims: 12, 13; Cited patent claims: 23, 24).  The nanocellulose material is partially hydrophobic due to lignin deposition (Present claims: 14, 15; Cited patent claims: 26, 27).  The nanocellulose material is converted to derivatives and products (Present claims: 16; Cited patent claims: 28, 29).  
Claims 1, 3, 5-7, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-9 of U.S. Patent No. 11,324,830.  Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a process for producing a micro/nanocellulose material, by providing a lignocellulosic biomass feedstock; fractionating said feedstock in the presence of sulfur dioxide or a compound derived therefrom, including sulfurous acid, lignosulfonic acid, or combinations, and water, to generate cellulose-rich solids and a liquid containing hemicellulose and lignin; mechanically treating the cellulose-rich solids to form cellulose crystals, thereby generating a micro/nanocellulose material having a crystallinity of at least 70% or 80%; and recovering the micro/nanocellulose material; wherein the total mechanical energy used is less than about 1000 kilowatt-hours per ton of cellulose-rich solids; and wherein the micro/nanocellulose material comprises micro/nanocrystalline cellulose (Present claims: 1, 3, 7, 9; Cited patent claims: 1-3, 9).  The cellulose-rich solids are bleached (Present claims: 5, 6; Cited patent claims: 7, 8).
Claims 1, 3, 5-10, and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 8, 13-16 of U.S. Patent No. 11,142,668.  Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a process for producing a nanocellulose material, by providing a lignocellulosic biomass feedstock; fractionating said feedstock in the presence of sulfur dioxide or a compound derived therefrom, including sulfurous acid, lignosulfonic acid, or combinations, and water, to generate cellulose-rich solids and a liquid containing hemicellulose and lignin; mechanically treating the cellulose-rich solids to form cellulose fibrils and/or cellulose crystals, thereby generating a nanocellulose material having a crystallinity of at least 70% or 80%; and recovering the nanocellulose material; wherein the total mechanical energy used is less than about 1000 kilowatt-hours per ton of cellulose-rich solids; wherein the nanocellulose material comprises nanofibrillated and/or nanocrystalline cellulose; and the nanocellulose material is partially hydrophobic due to lignin deposition during the method (Present claims: 1, 3, 5-10, 14, 15; Cited patent claims: 1-3, 7, 8, 13, 14).  The nanocellulose material is converted to derivatives and products (Present claims: 16; Cited patent claims: 15, 16).  

Conclusion

No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653